COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH

                                  NO. 2-08-089 -CV


IN THE INTEREST OF C.K.G. AND R.T.G., CHILDREN


                                          ----------

            FROM THE 362 ND DISTRICT COURT OF DENTON COUNTY

                                          ----------

               MEMORANDUM OPINION 1 AND JUDGMENT

                                          ----------

      We have considered the parties’ “Joint Motion To Dismiss The Appeal.”

It is the court’s opinion that the motion should be granted; therefore, we

dismiss the appeal. See T EX. R. A PP. P. 42.1(a)(2), 43.2(f).

      Costs of the appeal shall be paid by the party incurring the same, for

which let execution issue. See T EX. R. A PP. P. 43.4.




                                                       PER CURIAM




PANEL D: CAYCE, C.J.; LIVINGSTON and DAUPHINOT, JJ.

DELIVERED: May 15, 2008



      1
          … See T EX. R. A PP. P. 47.4.